Case
   Case
     4:17-cv-00303-ALM-CMC
        4:17-cv-00303-ALM Document
                            Document
                                   62-4
                                     128-3
                                        Filed
                                            Filed
                                              04/12/18
                                                  02/15/19
                                                         Page
                                                            Page
                                                              1 of17ofPageID
                                                                       7 PageID
                                                                             #: 1607
                                                                                #: 4930




                            Exhibit 2
                   Justin Kinser Non-Disclosure/Non-Compete Agreement
Case
   Case
     4:17-cv-00303-ALM-CMC
        4:17-cv-00303-ALM Document
                            Document
                                   62-4
                                     128-3
                                        Filed
                                            Filed
                                              04/12/18
                                                  02/15/19
                                                         Page
                                                            Page
                                                              2 of27ofPageID
                                                                       7 PageID
                                                                             #: 1608
                                                                                #: 4931




     -   --    _. - - _.-.'- -' -_. __.- ...   _ _ ._-----_._- _. _----- _.__
                                               .                                ._ - ---- . _ - -..   _ -- -
                                                                                                                TRIAL
                                                                                    - ------ - --- - -- - .    EXHIBIT

                                                                                                                PX025
           -      --IP.r:ofanch·ik-·v·,·-StoneGoat4-16-02057-ZG-15 SC 10102115000015-
Case
   Case
     4:17-cv-00303-ALM-CMC
        4:17-cv-00303-ALM Document
                            Document
                                   62-4
                                     128-3
                                        Filed
                                            Filed
                                              04/12/18
                                                  02/15/19
                                                         Page
                                                            Page
                                                              3 of37ofPageID
                                                                       7 PageID
                                                                             #: 1609
                                                                                #: 4932


                          NON-DISCI.OSURE / NON-COMPETE   I NOI,-CIRCUMVENT CONFlDENTIALITY _~GREEMENT




                                      CONFIDENTIALITY; NON-DISCLOSURE
                                       NON-COMPETE / NON-CIRCUMVENT
                                                AGREEMENT

                                                              W I T N E SSE T H:


                     This Confidentiality Agreement ("Agreement") is made and entered into effective this
            ~ day of          k--,  l01!!, by and between STONECOAT of Texas LLC, a Texas corporation(s) with
            its principal place of business at 44()1 Westgrove Drive Addison TX_, 75001 ((collectively referred
            to hereinafter as (lSTONECOAT") and between               dJ,d
                                                        tktJII/dizwan individual having his/her
            primary address at l'J2.t-S"""""wbr, ~eferred to hereinaher as ("Receiving party")

                     WHEREAS, STONECOAT possesses certain confidential corrimercial information regarding
            its business model, strategies, relationships, including investor, distributorship and manufacturing
            sources for the distribution, sales and production of ready mixed product/material, and that can
            prOjected or otherwise applied and used as a stone or stucco veneer for surfacing within the
            building industry_ STONECOAT of Texos, lLC, also possesses confidential information on other
            related building products and opportunities within the building industry, (hereinafter
            "STONECOAT' Information");

                   WHEREAS, RECEVING PARTY has and will receive certain confidential commercia!
            infonnation regilrding STONECOAT and its business information ("Receiving party Information");

                    WHEREAS, STONECOAT and Receivjng party desires to enter into a working business
            relationship that will cause the exchange of confidential commercial information through the
            course of everyday business via conSUlting, employment, or any other type of paid business
            engagement of the Receiving party with StoneCoat ("Business Engagements")i and

                    WHEREAS,the parties desire to discuss freely as much of the STONECOAT Information and
            Receiving party Information as may -be necessary for any such Business Engagement and certain
            proprietary and confidential information in order to engage in potential business / commercial
            opportunities and transactions related to STONECOAT" its products, sales, distribution,
            distributor/dealer/investor relations and manufacturing relationships and opportunities_

                  NOW, THEREFORE, in consideration of the premises and mutual covenants contained
            herein and other good and valuable consideration, adequacy and sufficiency of which are
            hereby acknowledged, the parties hereto do hereby covenant and agree as follows:



            1_    Confidential InformatIon:           For pur-poses of this Agreement, "Confidential Information"
            shall mean the following:

                  ~a)  All strategic, technical, financial, bUSiness, sources and other information relating
            to STONECOAT, and specifically including the identity of products, persons or entities relating
            thereto;


            Rev_ 06_09_2014                      Non-Disclosure Confidcnli"lilY Agreement'                   Pa~<   2 of6




---------- ,   - --   -        - - - - ------------- --                 -- -    _._---------------- _. _ - - - - - -


               ___PIQJanchik.'lLSlonecoat-4--1-6-0205-7-2-Q4-5SG-AG/fJ2115 0000 16
  Case
     Case
       4:17-cv-00303-ALM-CMC
          4:17-cv-00303-ALM Document
                              Document
                                     62-4
                                       128-3
                                          Filed
                                              Filed
                                                04/12/18
                                                    02/15/19
                                                           Page
                                                              Page
                                                                4 of47ofPageID
                                                                         7 PageID
                                                                               #: 1610
                                                                                  #: 4933


                                NON-DISCLOSURE / NON-COMPETE / NON-CIRCUMVENT CONFIDENTIALITY AGREEMENT



                        (b)        Other valuable information of the parties designated as confidential expressly or
                 by the ci rcumstances in which it is provided .

                 2.     OBLIGATIONS OF CONFIDENTIALITY / NON-DISCLOSURE / NON-COMPETE

                  L.l    (a) Receiving party agrees to keep in confidence and will not use and will prevent
                  disclosure to others (including to parents, 5ubsidiaries, affiliates and agents of Receiving party of
                  any and all STONECOAT Information which has been received from STONECOAT, and to utilize
                  said STONECOAT Information only for purposes of engaging and implementing Business with
                  STONECOAT; provided, however, that the foregOing shall not apply to information that:
                  STONECOAT shall at the time of disclosure specifically identify any information that STONECOA7
                  asserts is proprietary or confidential to STONECOAT such as but not limited to procedures,
                  documents and processes, sources and relalionships, that are proprietary and confidential to
                  STONECOAT and relating to the potential Business of STONECOAT and any potential Transaction.

                        (b)    Was part of the public domain at the time of disclosure by STONECOAT, or
                  thereafter became part of the public domain as by publication of an article, patented
                  document or the like, through no fClult directly or indirectly of STONECOAT or any of its
                  employees or agents;

                          (e)        Was disclosed to Receiving party or its affiliates on a non-confidential basis
                 bva third party who did not obtain said STONECOAT Information directly or indirectly from
                 STONECOAT or those who were under a confidentiality or non-disclosure obligation with
                 respect thereto; or



                         2.2    (a)     Receiving party agrees to prevent the unauthorized disclosure or release of
                 said STONECOAT Information to any emplo\'ee, associate, agent or affiliate. In furtherance of this
                 Agreement, Receiving party shaH obtain permission in writing f10m STONECOAT before advising
                 any persons whom receiving party desires or feel necessary to share disclosed information, and
                 thereafter having all persons who would have access thereto, of the confidential nature of the
                 Receiving party' Information and the same terms of this Agreement via an additional Non-
                 Disclosure/Confidentiality agreement signed with STONECOAT.

                 2.3     (a)    Without the prior written consent of STONECOAT, including same terms of this
                 Agreement via an addrtional Non-Disclosure/Confidentiality agreement signed with STONECOAT,
                 Receiving party will not, and will direct its employees, affiliates and agents not to, disclose to any
                 third party the STONECOAT Information and either the fact that any discussions or negotiations
                 are taking place concerning any possible business transactions, or that Receiving party has
                received any STONECOAT Information from STONECOAT, or any of the terms, conditions ur other
                facts with or without respect to the Business Engagement, including the status thereof.

                         (b)        The term "third party" as used in this Paragraph 3 will be interpreted broadly to
                include, without limitation, any corporation, palinership, business entity or individual.

                     2.4       Competition- Recipient agrees and will not; either directly or indirectly engage in
                any activities so similar in nature or purpose to those of STONECOAT outside of STONECOAT
                and the business en8agement that the\' would displace business opportunities, customers or

                Rev . 06.09.2014                     Non-Discl(lsure Conlidential.ity Agr~emenl:                Pag>'. J or 6


                                           - - -     - ---_._.- -- _ ._-



--------t-'Pf-efanchikv:-St-ooeeeat-4-1-6-"-e~G5_7_--2e15                                 SC 10/02/15 00001-7 -
 Case
    Case
      4:17-cv-00303-ALM-CMC
         4:17-cv-00303-ALM Document
                             Document
                                    62-4
                                      128-3
                                         Filed
                                             Filed
                                               04/12/18
                                                   02/15/19
                                                          Page
                                                             Page
                                                               5 of57ofPageID
                                                                        7 PageID
                                                                              #: 1611
                                                                                 #: 4934


                                NON- DISCLOSURE / NON · COl~P[7E / NON·CIRCUMVENT W~1FlDEN TI.~LITY A G REE~jENT




                    potential customers of STONECOAT.          Recipient agrees that they have entered into an
                    agreement t o work in a highl y com petitive niche market that requires absolute confidentiality
                    and information and opportunities are created by working within STONECOAT, and agrees not
                    to work in this market or any activities similar in nature or purpose, products and services
                    offered by STONECOAT for a time of five years from the date signed .

                           2.5    Remedies- In the event of breach of this contract by Recipient, STONECOI-\T shal l
                    be able to seek injunctive relief and recovery of all attorney fees and entitled to a liability of
                    250,000.00 dollars for breach and violation of this agreement for disclosure of information or
                    acti o n to cause harm to t he co mpany including but not limited to any displacement of business,
                    potential business opportun ity, jobs and sales opportunities, business agree ments or
                    opportunity. This include s tortuous interference or harm between STONECOAT and business
                    relationships with potential product manufacturers, suppliers, competitors and/or any other
                    opposing forces that might want to use disclo sed information for lawsuit or legal or monetary
                    gain.

                            2.6      Neither the execution of this Agreement nor the disclosure of any information
                    between the Parties shall be construed as granting a license under, or any right of ownership in,
                    the intellectual property of the other party .

                            2.7    Return of Material. If the Transaction between the parties is not consummated
                    upon expiration of the term of this Agreement or if a Disclosing Party so reque sts, the Recipient
                    will return promptly to the Disclosing Party or destroy, al/ copies of any Confidential
                    Information in the possession or control of Recipient or its representatives, and Recipient will
                    destroy and cause its representatives to destroy, all copies of any analyses, compilations,
                    studies or other documents prepared by the Recipient or Its representatives for Recipient's use
                    containing or reflecting any Confidential Information.

                            2.3      Confidentiality of Discussions. Except to the extent provided for herein, without
                    the prior I/vritten consent of the other party, neither party shall disclose to any individ ual,
                    governmental body, partnership, corporation or other entity the fact that discussions or
                    negotiations are taking place concerning a possible business relationship between the part ies
                    or that either party has requested or rece ived Confidential Information from the other, or any
                    of the terms; cond it ion s or other facts with respect to an y such possible t ransaction, including
                    the status thereof.

                          2.9    Ownership Right s.     All Confidential Informat ion disclosed according to this
                    Agre em ent shall remain the propertv of the STONECOAT and may not be reproduced by
                    Recipient without prior written con sent of the STONECOAT.




                    Re-v. 06 09.2014                     N on·Di sclu::; ul1,; Confidclllialily Agreemen t.                   Pngc <lofb




- --_._-- --   .   - -- - .- ..-.--- -      ---_.. - - - ----- .- - _._.. -._-- _._ _-                ..      - - _._ - - -- _ .
Case
   Case
     4:17-cv-00303-ALM-CMC
        4:17-cv-00303-ALM Document
                            Document
                                   62-4
                                     128-3
                                        Filed
                                            Filed
                                              04/12/18
                                                  02/15/19
                                                         Page
                                                            Page
                                                              6 of67ofPageID
                                                                       7 PageID
                                                                             #: 1612
                                                                                #: 4935


                           NON-f»SCLDSURE / NON-COMPeTE / NON-GRCUMYENT CONI'IUENTIALITY AGREE~lENT



                    2_10       Forced Disclosure_ In the event that the Recipient becomes legally compelled (by
            statute, rule or regulation of executive or administrative atJthorities, depOSition, interrogatory,
            request tor documents, subpoena, civil investigative demand or similar process) to disclose any
            of the Confidential Information, Recipient shall provide the Disclosing Party with prompt prior
            written notice of such requirement so that the Disclosing Party may seek a protective order or
            other appropriate remedy and/or waive compliance with t he terms of this Agreement In the
            event that such protective order or other remedy is not obtained, or that the Disclosing Party
            waives compliance with the provisions hereof, Recipient agrees to furnish only that portion of
            the Confidential Information which Recipient is advised bv written opinion of its legal counsel is
            iegally required, and to exercise reasonable efforts to obtain i'lssurance that confidential
            treatment will be accorded such Confidential Information.

                    2.11 Equitable Relief. Each party acknowledges and agrees that loss and injury would
            result to a Disclosing Party upon any breach of any of the covenants contained in this
            Agreement and that damages arising out of such breach may be difficult to ascertain.
            Therefore, each party agrees that, in addition to all other remedies provided at law or in equity,
            STONECOAT may petition and obtain, without bond, from a court of law or equity both
            temporary and permanent injunctive relief to prevent a breach by a Recipient of any of such
            covenants_ Each party acknowledges that any breach of this Agreement will result in immediate,
            irreparable harm to STONECOAT.

                  2_12 Waivers and Consents. All waivers and consents given hereunder shall be in
            writing. No waiver by any party hereto of any breach or anticipated breach of any provision
            hereof by any other party shall be deemed a waiver of any other contemporaneous, preceding
            or succeeding breach or anticipated breach, whether or not similar, on ihe part of the same or
            any other party.

                  2.13 Notices. All notices and other communications hereunder shall be in writing and
            shall be deemed to have been given only if and when (ii personally delivered, Dr Pi) three {3j
            business days after mailing. postage prepaid, by certified mail, or (iii) when delivered (and
            receipted for) by an overnight delivery service, or (iv) when first sent by telex, telecopy or other
            means of instantaneous communication provided such communication is promptly confirmed
            by personal delivery, mail or an overnight delivery service as provided above, addressed to the
            appropriate party at the address set forth below its signature to this Agreement. Either party
            may change the address for the giving of notices and communications to it by written notice to
            the other party in conformity with the foregoing.

                   2_14    Headings. The Article anci Section headings contained in this Agreement are for
                   reference purposes only and shall not affect in any way the meaning or interpretation of
                   this Agreement_

                  2.15     Governing Law_ And all matters relating hereto, and the interpretation and
                  construction of this Agreement, shall be governed bV and construed in accordance with the
                  laws of the State of Texas. Any claim or cause of action arising from or related to this
                  Agreement shall be brought exclusively in the court of appropriate jurisdiction in Dallas
                  County, Texas.




            Rev. 06_09.20) 4                     NOI\·~isclo s t;rc COrlltdcmialilY   Agreemeot:                        Page. .S of (,



                                  - - - - - -.... _---_.. .       --      ..   - --_. ---    - ------       -- --------_. -_ ....... _------
                                                                                                   -    -   - - - - - --- -- - -         -- - - -

             . __ . Profanchik v. Stonecoat-416-02057 -2015 SC 1810-211-5--000019'- -                                                - - - -- -
Case
   Case
     4:17-cv-00303-ALM-CMC
        4:17-cv-00303-ALM Document
                            Document
                                   62-4
                                     128-3
                                        Filed
                                            Filed
                                              04/12/18
                                                  02/15/19
                                                         Page
                                                            Page
                                                              7 of77ofPageID
                                                                       7 PageID
                                                                             #: 1613
                                                                                #: 4936



                       NON-DISCLOSURE I NON ·COt.lPET!: I NDN-CmCUMV"Et'T CONFlDENTlAL1TY AGREEMENT



                  2.16         Parties in Interest. This Agreement shall inure to the benefit of, and be binding
                  upon, the slJccessors and assigns of the pal1ies hereto.

                  2.17         Counteroarts. This Agreement may be executed in two or more counterparts, ail
                  or which taken together shall constitute one and the same instrument.
                 2.18      Entire Agreement. This Agreement constitutes tr.e entire understanding and
                 agreement between the parties relating to the subject matter hereof and supersedes and
                 cancels any and all previous or collateral agreements, negotiations, commitments,
                 representations or understandings between the parties with respect to this Agreement and
                 the subject matter hereof. This Agreement may not be changed, modified, or assigned (in
                 whole or in part) except by an instrument in writing signed by an authoriz{?d representative
                 of each party hereto.

                  2.19  Amendments_ This Agreement may not be changed orally, but only by on
                  agreement in writing signed by either party.

                  2.20   Severability. In case any provision in this Agreement shall be held invalid, illegal or
                  unenforceable, the validity, legality and enforceability of the 'rEmaining provisions hereof
                  will not in any way be affected or impaired thereby.

                  2.21        Term. This Agreement snail expire five. (5) years from the date hereof.

                IN WITNESS WHEREOF, the parties"have caused this Agreement to be executed as of the
           day and yearfirst above written.

                   IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed bV
           their duly authorized representotives as of the datE set forth above.

           STONECOAT OF TEXAS lLC                                               (Receiving party)

                                                                          By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                         Name: ___________________
                                                                         Title: _____________________
                                                                          By: _____________________




           Rev. 06.09.201<1                    Non-Di$doSOTC ConfidcnJiali l"~ Agrecmenl:               Page 6 of6


---------_._----- --- ------- ----------._ ---_._--

                    profancbik        \I   Stonecoat-4+6-02:0§.7-2-B4-5-SC -10/02/15 OOOOW- - -- - - - -
